POOLE, Circuit Judge:
On March 28, 1983, this court, 702 F.2d 788, issued its opinion holding the Hawaii Land Reform Act, Hawaii Revised Statutes chapter 516, unconstitutional, and reversing the judgment of the district court 483 F.Supp. 62 for the District of Hawaii, which had denied declaratory and injunctive relief to appellants, Trustees of the Kamehameha Schools/Bishop Estate, against the taking of private property without a public use as required under the Fifth and Fourteenth Amendments to the Constitution of the United States. We remanded for reconsideration and further district court proceedings consistent with our opinion.
At a hearing on July 15, 1983, the district court refused injunctive relief, although advised of the pendency and active trial status of many condemnation cases being pursued against appellants’ land under chapter 516. The district court issued only a declaration that the statute is unconstitutional, and declined to issue any orders effectuating that declaration.
On August 11, 1983, this court recalled its mandate and, pending revision of mandate, granted emergency relief against ongoing state court actions, all of which had been instituted after the assumption of jurisdiction by the district court in the present case and after substantial proceedings on the merits had taken place in that court. Before the August 11 injunction was ordered by this court, the Hawaii Housing Authority and other appellees stated their intentions to prosecute condemnation proceedings against the appellants without regard to this court’s opinion. In July, 1983, the Hawaii Housing Authority filed two new condemnation actions against 726 parcels of Bishop Estate Land. Hawaii Housing Authority v. Midkiff (Waialae View), case no. 78517; Hawaii Housing Authority v. Midkiff (Enchanted Lakes), case no. 78518. The Housing Authority continued to prosecute pending condemnation actions against the Bishop Estate. In one, Hawaii Housing Authority v. Midkiff (Kamiloiki Valley), case no. 63408 (the “Kamiloiki Valley case”), trial was conducted and judgment entered after the filing of this court’s opinion.
At the request of the parties, we heard oral arguments in Honolulu on October 31, 1983. At that hearing, the Deputy Attorney General of Hawaii, representing the Hawaii Housing Authority, informed this court that, notwithstanding our judgment against that agency, and absent an injunction, the Authority intended to continue pursuing all administrative and judicial proceedings against Bishop Estate Lands and filing new judicial and administrative actions under chapter 516, and that it did not view this court’s decision as having any preclusive effect. Transcript of October 31, 1983, Hearing, pp. 48, 53-54.
Thus, it was and is apparent that absent injunctive relief, this court’s judgment would not be regarded or honored by the state or private parties thereto, and that restraint against further actions of appel-*504lees under chapter 516 is urgently necessary to protect and to effectuate that judgment. Otherwise, appellants would be faced with the defense of approximately 25 already filed condemnation actions involving more than 4,000 separate parcels of land, in addition to whatever additional actions appellee Hawaii Housing Authority may choose to file in the future, as it has asserted its intention so to do.
Ordinarily, successful litigants can rely on the res judicata and collateral estoppel effect of a judgment to protect them from the necessity of relitigating the same issues in subsequent lawsuits. Here, however, the district court on original mandate declined to order the relief manifestly called for by this court’s ruling. The Hawaii state courts have refused to grant preclusive effect to this court’s judgment and have ignored altogether the usual presence of res judicata and collateral estoppel. After our decision against the appellees in this appeal, the First Circuit Court of Hawaii denied motions to stay proceedings in the Kamiloiki Valley case and, on July 8, 1983, announced its decision in that case, tacitly overruling the Bishop Estate’s defense of res judicata predicated upon this court’s March 28 decision.
Federal courts may enjoin state court proceedings in order to protect the res judicata effect of their own judgments. Harper Plastics v. Amoco Chemicals Corp., 657 F.2d 939, 947 (7th Cir.1981); Southwest Texas Airlines Co. v. Texas Intern. Airlines, 546 F.2d 84, 93 (5th Cir.1977), cert. denied, 434 U.S. 832, 98 S.Ct. 117, 54 L.Ed.2d 93 (1977). Such an injunction is appropriate where a federal litigant has prevailed on the merits, yet is threatened with burdensome and repetitious relitigation of the same issues in a multiplicity of actions. Browning Debenture Holders’ Com. v. DASA Corp., 605 F.2d 35, 38-40 (2nd Cir. 1978); Baker v. Gotz, 415 F.Supp. 1243, 1250-51 (D.Del.1976), affirmed, 546 F.2d 415 (3rd Cir.1976) (“[T]he reason for the rule [permitting such injunctions] * * * is to protect the party who has succeeded in the federal court against being put to the inconvenience and expense of relitigating the same issue and from being subject to the possibility of a contrary decision by the state court which would nullify or impair the effect of the federal judgment”). See Scott v. Hunt Oil, 398 F.2d 810, 811 (5th Cir.1968).
We have endeavored to tailor the injunction called for by the revised mandate and to make it as limited as possible while still accomplishing its purpose. We apply it at this time only to the parties to this appeal. We do not now decide whether the Hawaii Land Reform Act may be enforced against other land holders not privy to this action. The Housing Authority is not barred from conducting any internal administrative operations that it feels necessary to perform, so long as the involuntary participation of the appellants is not required and their interests not affected. The injunction does not prevent negotiations of a voluntary nature with respect to land sales, although involuntary administrative or judicial proceedings may not be resorted to in order to coerce such sales.
Finally, the injunction specifically exempts appellate proceedings in the Kami-loiki Valley case, both because proceedings in a single case in which trial has already been completed will not be unduly burdensome and because further proceedings therein would not substantially impinge upon our judgment. Moreover, the exemption will permit the Hawaii Supreme Court opportunity to review the questions arising in the Kamiloiki Valley case, which are of great importance to that state.
The revised mandate will issue immediately to the district court for the district of Hawaii.